On December 8, 1992, the Defendant was sentenced to forty (40) years for Sexual Intercourse Without Consent; that he be designated a dangerous offender; and prior to parole the defendant must complete the sexual offender treatment program at the Montana State Prison. The defendant must abide by the list of requirements stated in the December 8,1992 Judgment rendered by Judge Lympus.
On May 7,1993, the Defendant’s application for reivew of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
IT IS HEREBY ORDERED that the application for review of sentence shall be dismissed with prejudice with leave to refile at a later time.
Hon. Thomas McKittriek, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges